Citation Nr: 0004012	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  94-49 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a nervous disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from August 1954 to March 
1957.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota. 

In November 1996, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDING OF FACT

A current psychiatric disorder is not related to service.  


CONCLUSION OF LAW

A nervous disorder was not incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Certain disorders, including psychoses, are presumed to have 
been incurred in service if manifested within a year of 
separation from service to a degree of 10 percent or more.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service medical records reflect a diagnosis of anxiety 
reaction in May 1955, and a record of hospitalization from 
May 1959 to June 1959 at a VA facility reflects a diagnosis 
of psychoneurotic reaction and obsessive-compulsive reaction 
with mild depression.  During a July 1994 VA examination, the 
veteran reported that he suffered a nervous breakdown while 
on active duty in Germany.  The examiner listed the most 
appropriate diagnoses as:  (1) mixed personality disorder, 
schizoid and avoidant; (2) claustrophobia; (3) adjustment 
disorder with depressed and anxious mood; and (4) rule out 
old psychotic reaction.  

In November 1996, the Board remanded this case for further 
development, directing the RO to afford the veteran an 
examination by a board of two psychiatrists for the purpose 
of ascertaining the etiology of any existing psychiatric 
disorders.  The RO apparently scheduled the veteran for 
examinations in January and December 1997, and sent notice to 
the veteran at the address then of record for the veteran.  
However, the veteran failed to report for the scheduled 
examinations.  A December 1997 letter from the veteran's 
representative reflects that the veteran's representative was 
unable to locate the veteran after having "exhausted all 
means" by which to do so.  

It is apparent all reasonable efforts to locate the veteran 
have been attempted.  Furthermore, notification of the 
scheduled examinations was sent not only to the veteran's 
last known address, but to the veteran's representative, as 
well.  The veteran has an obligation to keep the VA apprised 
of his whereabouts.  Therefore, the VA has discharged its 
duty to notify the veteran of the scheduled examinations, and 
no further development of this case is required.  See Hyson 
v. Brown, 5 Vet. App. 262, 264 (1993).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant without good cause fails to 
report for such examination or reexamination, the claim shall 
be denied in the case of an examination scheduled in 
conjunction with a claim 

for increase.  In the case of an original compensation claim, 
the claim shall be rated on the evidence of record.  
38 C.F.R. § 3.655(a), (b).  

Neither the veteran nor his representative has provided the 
VA with anything so much as alleging the existence of good 
cause for the veteran's failure both to keep the VA apprised 
of his whereabouts and for his failure to appear for the 
scheduled examinations. "The duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991)  

Moreover, the evidence of record in this case is insufficient 
to warrant a conclusion that a current psychiatric disorder, 
as likely as not, had its onset in service.  The notation in 
the August 1994 report which reflects an instruction to rule 
out an old psychotic reaction in 1955 and 1957 does not 
constitute an affirmative opinion that a current psychiatric 
disorder had its onset in service.  Furthermore, the examiner 
apparently did not have access to the claims file when 
formulating his opinion.  The examiner suggested that the 
veteran may have experienced an acute anxiety attack while in 
service or he may have experienced an acute psychotic 
reaction, but that the examiner's ability to provide an 
adequate diagnosis was compromised by the lack of information 
concerning the veteran's alleged nervous break down while in 
service.  

Service medical records do not reflect a diagnosis of 
adjustment disorder or claustrophobia and do not reflect 
findings to suggest that the then diagnosed anxiety reaction 
constituted a chronic disorder or manifestation of an 
underlying chronic psychiatric disorder.  Moreover, a 
subsequent separation examination that same month revealed 
the veteran's psychiatric status to be normal.  Particularly 
given the tenuous nature of any other medical evidence even 
potentially linking a current psychiatric disorder to 
service, as well as evidence in service medical records 
suggesting that any nervous condition present in service 
resolved 

itself by the time of the veteran's separation from service, 
the Board is constrained, based upon the evidence before it, 
to conclude that the preponderance of the evidence reflects 
that a current psychiatric disorder did not have its onset in 
service.  The claims file does not document the presence of a 
psychosis either in service or within year of the veteran's 
separation from service.  A current psychiatric disorder was 
not incurred or aggravated in service, and the veteran's 
claim must be denied.  


ORDER

Service connection for a nervous disorder is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

